          Case 2:17-cv-00421-RFB-DJA Document 47 Filed 11/04/19 Page 1 of 2




1    BENJAMIN J. CARMAN, ESQ.
     Nevada Bar No. 12565
2
     CARMAN COONEY FORBUSH PLLC
3    4045 Spencer Street Suite A47
     Las Vegas, Nevada 89119
4    Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
5    Service@ccfattorneys.com
     Attorneys for Defendant
6
     State Farm Mutual Automobile Insurance Company
7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9

10   ETHAN ALAN ADAIR (FKA ALAN                       2:17-cv-00421-RFB-DJA
     VEYTSMAN), individually
11
                     Plaintiffs,                STIPULATION AND ORDER TO
12                                              FILE JOINT PRETRIAL ORDER
     v.
13
     STATE FARM MUTUAL
14
     AUTOMOBILE INSURANCE
15
     COMPANY, individually; DOES I - X,
     and ROE CORPORATIONS I - X,
16
                     Defendants
17

18           Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

19   COMPANY, by and through its attorney, BENJAMIN J. CARMAN, ESQ., of the
20
     law firm CARMAN COONEY FORBUSH PLLC, and Plaintiff, ETHAN ALAN
21
     ADAIR (FKA ALAN VEYTSMAN), by and through his attorneys, PAUL D.
22
     POWELL, ESQ., MICHAEL A. KRISTOF, ESQ., JASON LATHER, ESQ. of the law
23
     firm of THE POWELL LAW FIRM, hereby stipulate and agree to continue the
24
     deadline to file the Joint Pretrial Order from November 4, 2019 to November 19,
25
       Case 2:17-cv-00421-RFB-DJA Document 47 Filed 11/04/19 Page 2 of 2




1    2019, in the interest of furthering settlement discussions that are on-going between

2    the parties.
3
      Dated November 4, 2019.                   Dated November 4, 2019.
4
      THE POWELL LAW FIRM                       CARMAN COONEY FORBUSH
5                                               PLLC

6
      _/s/JASON LATHER_______________           __/s/BENJAMIN J. CARMAN_______
7     PAUL D. POWELL, ESQ.                      BENJAMIN J. CARMAN, ESQ.
      Nevada Bar No. 7488                       Nevada Bar No. 12565
8     MICHAEL A. KRISTOF, ESQ.                  4045 Spencer Street, A47
      Nevada Bar No. 7780                       Las Vegas, Nevada 89119
9
      JASON LATHER, ESQ.                        Attorneys for Defendant
      Nevada Bar No. 12607
10
      6785 W. Russell Road, Suite 210
11    Las Vegas, NV 89118
      Attorneys for Plaintiff
12

13

14
                                          ORDER
15                  IT IS SO ORDERED.
16
             November 5, 2019
17   Dated: _____________________

18

19

20
                                            _________________________________
21                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25
